Title: From Abigail Smith Adams to John Quincy Adams, 21 November 1805
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son
Quincy Nov’br 21 1805

Your trusty driver took such care of your Letter that he kept it close in his pocket for a whole week after he returnd, untill ragged and dirty it reachd us last Evening 10 days after it was written. it was however very welcome, being the first intelligence which had reachd us of you, from the time you left us.—
I requested your Brother to write to you to Philadelphia, as I was unable too, having been attackd by my old Rheumatick complaints the week you left Us; and ever since confined to my chamber. I have had a distressing cough which has not been usual. I believe I took a sudden cold. I am now so much better as to hope to get below in a few days—
John is very well and very content, always good except when he has a high coulour. His teeth worry him, and make him fractious, his cough is better; he askd once for his Mother, when she would come from Boston? and the day you went away, when he went down to Tea, he lookd round, and seemd dissapointed, Said he thought his pappa was there. Since then he has been told that his pappa and mamma were gone to Washington and he is quite content. He like other Children of his age requires the constant attention of some one to keep him out of harms way, as they say.
George went to his Aunts the day you left him. That humour worrys him; tho he Breaths much easier than he did, he coughs like the hooping cough, his Aunt knows how to take care of him and he is very content and happy. He came with her to see me a day or two past. John & he were much pleased to see each other, tho the right of property could not be settled between them, without a third person—John is playing about in my chamber shutting the shutters—and opening them by turns—as an amusement—
I was at Cambridge the Wednesday of the last week, and some of your Friends exprest an anxiety least you should purchase at Cambridgeport a House. they think it a very unwholesome situation, and that you would endanger your Health, and that of your family by living there. mrs. Guile told me the Corporation had purchased the house Dr Wigglesworth formerly lived in, and had been repareing it, and that it would be to let in the Spring, and She did not doubt that you might have it, if you chose, you may know the house. I think she said there were 4 Rooms on a floor. I will make further inquiry if you should think best—
This I hope will reach you at Washington, comfortably lodged from whence I should rejoice to learn that your health was mended, and that Mrs. Adams’s cold and Elizas cough had left them upon their journey. I shall deliver the powder and the directions respecting George to Mrs Cranch—She says he is as good a child as she wishes. tell Mr Quincy that his little Girl was very well to day, and grows finely.,with abundance of Love regards &c from all Friends present, are joind those of your affectionate / Mother
Abigail Adams